Case: 21-51147     Document: 00516338090         Page: 1     Date Filed: 05/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 31, 2022
                                  No. 21-51147
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jaworski Welcome,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-1799-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Appellant Jaworski Welcome appeals his criminal sentence,
   challenging the district court’s finding that Welcome was a career offender
   under U.S.S.G. § 4B1.1. He argues that the record does not establish that the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51147        Document: 00516338090              Page: 2      Date Filed: 05/31/2022




                                         No. 21-51147


   two prior offenses are controlled substance offenses for purposes of U.S.S.G.
   § 4B1.1. We disagree and affirm.
                                               I.
           Jaworski Welcome was arrested in July 2020, with approximately 150
   grams of methamphetamine. In August 2020, he was charged in a single
   count indictment with violation of 21 U.S.C. § 841 for possession with intent
   to distribute 50 grams or more of a controlled substance. 1 He pleaded guilty
   to the indictment.
           For sentencing, the Presentence Investigation Report (“PSR”)
   established a base offense level of 30 based on the amount of
   methamphetamine and deemed Welcome a career offender because he “has
   at least two prior felony convictions of . . . a controlled substance offense,”
   which added four points to his offense level. The PSR pointed to two
   Louisiana convictions: a 1999 conviction for drug racketeering and a 2004
   conviction for possession with intent to distribute cocaine.
           Based on the PSR, Welcome’s guideline sentence range was 188 to
   235 months. Welcome filed objections as well as a motion for downward
   departure and for variance from the guideline range. Welcome’s objection at
   issue on appeal states that the PSR “does not include an arrest report [of the
   drug-racketeering conviction], therefore, defense counsel was unable to
   determine which narcotic was involved in the offense. Therefore, counsel
   reports that the prior conviction cannot qualify as a ‘controlled substance
   offense’ under the career offender guideline.” In response, the government


           1
             Count one of the indictment charged Welcome with violating 21 U.S.C.
   § 841(a)(1), (b)(1)(B)(viii). Section 841(a)(1) makes it “unlawful for any person knowingly
   or intentionally . . . [to] possess with intent to manufacture, distribute, or dispense, a
   controlled substance.” Section 841(b)(1)(B)(viii) details the penalties associated “50
   grams or more of methamphetamine.”




                                               2
Case: 21-51147        Document: 00516338090             Page: 3      Date Filed: 05/31/2022




                                         No. 21-51147


   provided the drug racketeering indictment that specified cocaine as the
   controlled substance, and at the sentencing hearing, the district court found
   the “career offender designation” sufficiently supported. The district court
   then sentenced Welcome to a below-guideline sentence of 140 months.
   Welcome timely appeals.
                                             II.
           Welcome argues that the district court erred by applying the career-
   offender enhancement because the record does not demonstrate that
   Welcome was convicted of at least two controlled substance offenses. 2
   Specifically, Welcome contends that the district court erred in finding
   Welcome a career offender because the record (1) does not contain a
   judgment for the drug-racketeering conviction and (2) contains no more than
   the PSR for the possession-with-intent-to-distribute conviction.
           First, because Welcome objected to the use of the drug-racketeering
   conviction as a basis for the career-offender finding, we review this challenge
   de novo. United States v. Cedillo-Narvaez, 761 F.3d 397, 401 (5th Cir. 2014).
   Welcome argues that the documents in the record are insufficient,
   warranting remand. The record on appeal contains the 1999 indictment (with
   no cause number) detailing that Welcome “engage[d] in a pattern of drug
   racketeering activity by engaging in the possession with the intent to
   distribute cocaine.” The record also contains an “Extract from and of the
   Minutes” of the plea and sentencing hearing for “Drug Racketeering,”
   signed and attested to by the Deputy Clerk of Court as a true and correct copy
   of the state criminal record. Although the indictment does not contain a cause



           2
             Accordingly, the only issue on appeal is whether the third prong of U.S.S.G.
   § 4B1.1(a)—“(3) the defendant has at least two prior felony convictions of either a crime
   of violence or a controlled substance offense”—has been satisfied.




                                              3
Case: 21-51147         Document: 00516338090               Page: 4      Date Filed: 05/31/2022




                                           No. 21-51147


   number, the “Extract and Minutes” details that, after oral motion of the
   government, the indictment was ordered amended. Describing exactly the
   same activity as the indictment, 3 the time frame for the alleged activity was
   changed from 1992-1999 to 1996-1999. After the indictment was amended,
   Welcome pleaded guilty and was sentenced.
           Despite Welcome’s contention, to support a career-offender
   enhancement the record need not contain a formal judgment of conviction.
   See United States v. Garza-Lopez, 410 F.3d 268, 274 (5th Cir. 2005)
   (explaining that courts may “examine documents [that are] conclusive
   records made or used in adjudicating guilt when characterizing a sentence for
   enhancement purposes”) (citing Shepard v. United States, 544 U.S. 13, 16,
   19–23 (2005)); Shepard, 544 U.S. at 16 (detailing that in the modified
   categorical approach a court “is generally limited to examining the statutory
   definition, charging document, written plea agreement, transcript of plea
   colloquy, and any explicit factual finding by the trial judge to which the
   defendant assented”). Thus, the relevant documents here, which are
   “conclusive records,” show that Welcome was previously convicted of drug
   racketeering under § 15:1353 of the Louisiana Revised Statutes.




           3
              Both the indictment and the Extract and Minutes detail “a pattern of drug
   racketeering activity by engaging in the possession with intent to distribute cocaine . . . in
   violation of La. R.S. 15:1351 et seq.” Moreover, we need not “reject [a] common-sense
   inference from the state files [simply] because the Government had the burden at
   sentencing to produce Shepard[-]compliant documents.” United States v. Castellon-Aragon,
   772 F.3d 1023, 1025 (5th Cir. 2014). Below, Welcome simply challenged the lack of
   specification of the exact substance involved in the drug racketeering conviction; he did not
   question whether the indictment with no cause number was in fact the charging instrument
   being amended in the hearing documented by the Extract and Minutes. Thus, we find it a
   common-sense inference that the indictment in the record is the charging document on
   which Welcome’s 1999 drug-racketeering offense is based.




                                                 4
Case: 21-51147        Document: 00516338090             Page: 5      Date Filed: 05/31/2022




                                         No. 21-51147


           Second, because Welcome did not preserve his challenge to the
   possession-with-intent-to-distribute conviction, 4 we review this challenge for
   plain error. United States v. Benitez, 809 F.3d 243, 248 (5th Cir. 2015), cert.
   denied, 578 U.S. 938 (2016). Welcome argues that the PSR stands alone as
   the basis for his 2004 conviction for possession with intent to distribute
   cocaine. However, in an unopposed motion to supplement the record on
   appeal, the government submitted a charging document detailing count one
   as possession with intent to distribute cocaine in violation of Louisiana
   Revised Statute § 40:967(A)(1), and a plea certificate for “PWID Cocaine”
   signed by Welcome, his attorney, and the judge with matching cause
   numbers. We have previously held that conviction under § 40:967(A)(1)
   qualifies as a controlled substance offense under the sentencing guidelines,
   and a district court’s failure to sua sponte inquire about further conviction
   documents is not plain error. United States v. Benton, 918 F.3d 994, 996–97
   (5th Cir. 2019). Thus, the district court did not err in applying the career-
   offender enhancement.
                                             III.
           For the foregoing reasons, we AFFIRM.




           4
            The objection states that the PSR “does not include an arrest report, therefore,
   defense counsel was unable to determine which narcotic was involved in the offense.
   Therefore, counsel reports that the prior conviction cannot qualify as a ‘controlled
   substance offense’ under the career offender guideline.”




                                              5